Title: Report on Salaries of Representatives Abroad, [28 May] 1782
From: Madison, James
To: 



[28 May 1782]

The Committee to whom were referred the letter of the  day of  from the Superintendt of Finance and the letter of the  day of  from the Secretary for foreign affairs recommend the following resolutions; viz.
That the Minister Plenipo: of the U.S. at the Court of Versailles be instructed to take immediate measures for liquidating the accounts subsisting between the Sd. States & the sd. Ct. and report a state thereof to Congress.
That a Commissr. be appointed to liquidate & finally settle the accounts of all the Servants of the U.S. who have been entrusted with the expenditure of public monies in Europe, that the Superintendt of Finance nominate to Congress a fit person for such appointment; and that the person so appointed be allowed 
That the Salaries & allowances to which the public Servts. of the U.S. are or shall be entitled be in future paid by the Superintt. of Finance out of the monies which shall from time to time be in his hands; and that the sd. public Servts. be authorized to make quarterly draughts on him for that purpose.
That the Salaries of a Minister Plenipo: from the U.S. be from & after the 1st. day of Jany. next at the rate of 3000 Dollars per annum; and of a Minister 2000 Dollars per annum; and to a Secretary to a Commission 1200 Dollars P annum, but that an allowance be respectively made to them for Household expences, in which shall be included those of the Secretaries to their Embassies, and of their private Secretaries at the following rates, viz.



Dollars


To the Minister Plenipo; at the Ct. of Versailles
4000


To do of Madrid
4000


To do. at Hague prior to an acknowledgt. of his public Character
1500


To do. at do. subsequent to such acknowledgt.
2500


To do. for negociating a peace prior to the commencement of such negociation
1500


To do. for do. Subsequent thereto
4000


To Minister at Petersbg prior to an acknowledgt. &c
1000


To do. at do. subsequent thereto
1500


that Francis Dana Esqr. be authorized to appoint a private Secry. who shall be entitled to a Salary of 500 dollars per annum
That it is unnecessary to [name] a Secry to the Comn
That the appointment of Mr. Carmichael as Secry. to the Embassy to the Ct. of Madrid & his provisional appointmt. of Chargé d’affairs at the sd. Court be revoked; and that a Commission issue investing him with the like appointments at the Court of Versailles; and that his Salary from & after his arrival at the said Ct. be at the rate of 2000 Drs. per annum.
That Mr. Jay be authorized to appoint a private Secy. with a Salary of 800 Dollrs. per annum.
That Mr. Laurens be authorized whenever he shall enter on his Mission to the U Provinces of the low Countries to appoint a private Secry. with a Salary of 500 Dollrs. per annum.
That Mr. Adams be authorized to appt. a private Secry. who shall from & after the 1st. day of Jany. next be entitled to a Salary of 500 Dollrs. per annum.
 